          Case 1:19-cv-00558-AJT-JFA Document 4 Filed 05/10/19 Page 1 of 1 PageID# 19

AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                 Eastern District of Virginia


                    Alicia Ann Reynolds




                           Plamtijf(s)
                               V.                                          Civil Action No. 1:19-cv-00558

                       Richard C. Addi




                          Defendant(s)


                                                 SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address) Richard Addi, President and CEO
                                         EXO star LLC
                                         13241 Woodland Park Road
                                         Suite 400
                                         Herndon.VA 20171




          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2)or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:             Alicia Ann Reynolds
                                         8823 Rowland Place
                                         Bristow, VA 20136
                                         571-268-3368




          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                                CLERK OF COURT
                                                                                                         Digitally signed by Judith
                                                                                        \\ i£3jU^i       Lanham
                                                                                        ^                Date:2019.05.10 10:01:36 -04'00*
 Date:            05/10/2019
                                                                                        Signature ofClerk or Deputy Clerk
